DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                        CHRISTIN ANN SCHNELL,
                              Appellant,

                                      v.

                         WILLIAM JAY GERWIG,
                               Appellee.

                                No. 4D21-1137

                            [January 20, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Frank D. Ledee, Judge; L.T. Case No. FMCE17-012634.

   Lisa Marie Macci of Lisa Marie Macci, P.A., Boca Raton, and Elizabeth
J. Kates, Pompano Beach, for appellant.

   Monica I. Salis of Monica I. Salis, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.